ORDER
Tsoucalas, Judge:
Upon consideration of the motion of Defendant-Intervenors Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. (together “Koyo”) for Order of Remand, and the other papers filed herein, it is hereby
Ordered, that Koyo’s Motion is hereby granted; and it is further
Ordered, that the above-captioned action is remanded to the Department of Commerce in order to enable Commerce to consider whether it will calculate tax-neutral dumping margins using the so-called Mexican Cement methodology in these proceedings; and it is further
Ordered, that Commerce shall file the results of its redetermination on remand with the Court within sixty (60) days of the date of this Order, and that interested parties shall have thirty (30) days from that date to file their comments on the remand redetermination.